        Case 3:18-cv-00282-SDD-EWD Document 26-1                  10/18/18 Page 1 of 15



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

DONALD NELSON                            *    CIVIL ACTION
                                         *
                                         *    NO. 18-282-SDD-EWD
VERSUS                                   *
                                         *    JUDGE SHELLY D. DICK
                                         *
LA DEPT. OF PUBLIC SAFETY                *    MAGISTRATE JUDGE
AND CORRECTIONS, ET AL                   *    ERIN WILDER-DOOMES
******************************************************************************
                       MEMORANDUM IN SUPPORT OF
                 RULE 12(b)(1) & 12(b)(6) MOTIONS TO DISMISS

MAY IT PLEASE THE COURT:

        NOW COMES, through undersigned counsel, Defendant, James M. LeBlanc, Secretary

of the Louisiana Department of Public Safety and Corrections (“DPS&C”), who respectfully

moves this Honorable Court to dismiss this suit pursuant to FED. R. CIV. P. 12(b)(1) and 12(b)(6).

   I.      STATEMENT OF THE CASE

        This suit is a 42 U.S.C. § 1983 action brought by Donald Nelson (“Plaintiff”) against

Secretary James M. LeBlanc (“Defendant LeBlanc”). Plaintiff is a private citizen who is the

alleged sibling of “Mr. Timothy Lenior,” an inmate in the custody of DPS&C at Louisiana State

Penitentiary (“LSP”), Angola, Louisiana. On September 10, 2017, plaintiff allegedly traveled to

LSP to visit Inmate-Lenior. During plaintiff’s screening to enter LSP, plaintiff allegedly walked

through the SecurePass machine wherein an “unknown object” was detected in plaintiff’s pants.

Alerted to the presence of the unknown object, LSP personnel allegedly questioned the plaintiff

regarding the object detected by the SecurePass machine. Plaintiff, who alleges to outwardly

present as a female while being born a biological male, indicated that plaintiff’s driver’s license

stated plaintiff’s gender as being male, and that the unknown object was plaintiff’s genitalia.



                                                 1
          Case 3:18-cv-00282-SDD-EWD Document 26-1                    10/18/18 Page 2 of 15



          At this juncture, LSP personnel allegedly brought plaintiff to another room in the intake

facility and asked plaintiff to submit to a search. Plaintiff refused to submit to a search and stated

that plaintiff wished to leave LSP. After asserting plaintiff’s wish to leave, plaintiff was allegedly

taken to another room in the intake facility where an LSP supervisor allegedly asked plaintiff once

more to submit to a search. Once again, plaintiff refused to submit to a search, and was allowed to

return to plaintiff’s vehicle. At plaintiff’s vehicle, an LSP supervisor allegedly approached plaintiff

with nine other correctional officers and allegedly demanded that plaintiff submit to a search.

Plaintiff once again refused to submit to a search. Plaintiff alleges that LSP personnel asked to

search the plaintiff’s vehicle, and that plaintiff consented to having the vehicle searched.

          After being allowed to leave the facility, and not submitting to a search of plaintiff’s person,

plaintiff allegedly received a letter on September 11, 2017 from Deputy Warden of Security for

LSP, Leslie Dupont, stating that plaintiff had been removed from the approved visiting list of “Mr.

Timothy Lenoir” for a period of six (6) months.

          As a result of the foregoing, Plaintiff brought the instant suit under 42 U.S.C. §1983, on

March 13, 2018, originally alleging that DPS&C violated plaintiff’s rights under the United States

Constitution and Louisiana state law.1 On April 30, 2018, former Defendant DPS&C filed a

Motion to Dismiss.2 On May 22, 2018 the Plaintiff filed an Amended Complaint removing DPS&C

as a defendant, and adding Secretary James M. LeBlanc, who was ultimately served on September

27, 2018.3

    II.       LAW

              a. FED. R. CIV. P. 12(b)(1)



1
  Rec. Doc. 1.
2
  Rec. Doc. 7.
3
  Rec. Doc. 11 & 23.

                                                     2
        Case 3:18-cv-00282-SDD-EWD Document 26-1                              10/18/18 Page 3 of 15



         Federal courts are courts of limited jurisdiction; without jurisdiction conferred by statute,

they lack the power to adjudicate claims.4 Under Federal Rules of Civil Procedure Rule 12(b)(1),

a claim is “properly dismissed for lack of subject-matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate” the claim.5 A court should consider a Rule 12(b)(1)

jurisdictional attack before addressing any attack on the merits. 6 Considering a Rule 12(b)(1)

motion to dismiss first “prevents a court without jurisdiction from prematurely dismissing a case

with prejudice.”7

         A motion to dismiss under Rule 12(b)(1) is analyzed under the same standard as a motion

to dismiss under Rule 12(b)(6).8 A complaint is subject to dismissal under Rule 12(b)(6) if it fails

“to state a claim upon which relief can be granted.”9 In reviewing a Rule 12(b)(6) motion, a court

must accept all well-pleaded facts in the complaint as true and view them in the light most

favorable to the plaintiff.10 “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”11

         In ruling on a 12(b)(1) motion, however, “the court is permitted to look at evidence in the

record beyond simply those facts alleged in the complaint and its proper attachments.”12 A motion




4
  In re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286–87 (5th Cir. 2012); Stockman v. FEC, 138
F.3d 144, 151 (5th Cir. 1998).
5
  Id.
6
  Id.
7
   Id.
8
  Benton v. U.S., 960 F.2d 19, 21 (5th Cir.1992).
9
  FED. R. CIV. P. 12(b)(6).
10
    City of Clinton v. Pilgrim's Pride Corp., 632 F.3d 148, 152–53 (5th Cir. 2010).
11
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
12
    Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009), cert. denied, 558 U.S. 1111 (2009); Ramming
v. U.S., 281 F.3d 158, 161 (5th Cir. 2001) (stating that a court ruling on a Rule 12(b)(1) motion may evaluate “(1) the
complaint alone, (2) the complaint supplemented by undisputed facts evidenced in the record, or (3) the complaint
supplemented by undisputed facts plus the court's resolution of disputed facts.”).

                                                          3
        Case 3:18-cv-00282-SDD-EWD Document 26-1                             10/18/18 Page 4 of 15



to dismiss for lack of subject matter jurisdiction should only be granted if it appears certain that

the plaintiff cannot prove any set of facts in support of his claims entitling him to relief.13

         However, “[t]he burden of proof for a Rule 12(b)(1) motion to dismiss is on the party

asserting jurisdiction.”14 “Accordingly, the plaintiff constantly bears the burden of proof that

jurisdiction does in fact exist.”15 A pleading stating a claim for relief must contain “a short and

plain statement of the grounds for the court's jurisdiction[.]”16 In federal question cases, the party

must demonstrate a non-frivolous claim based on federal law.17 When a district court finds it lacks

subject matter jurisdiction, its determination is not on the merits of the case, and does not bar the

plaintiff from pursuing the claim in a proper jurisdiction.18

             b. FED. R. CIV. P. 12 (b)(6)

         On a motion to dismiss for failure to state a claim under Rule 12(b)(6), the Court “must

accept as true all of the factual allegations contained in the complaint.”19 These factual

allegations must raise a right to relief above the speculative level. 20 The Supreme Court has

explained “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” 21 “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” 22 It follows that

“where the well-pleaded facts do not permit the court to infer more than the mere possibility of



13
    Wagstaff v. United States Dep't of Educ., 509 F.3d 661, 663 (5th Cir. 2007).
14
   Celestine v. TransWood, Inc., 467 Fed. Appx. 317, 318 (5th Cir. 2012).
15
   Id.
16
   Id.
17
   Gibbs v. Buck, 307 U.S. 66, 72 (1939).
18
   Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977).
19
   Erickson v. Pardus, 551 U.S. 89, 94 (2007).
20
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
21
   Ashcroft v. Iqbal, 556 U.S. at 678 (2009)(quoting Twombly, 550 U.S. at 570).
22
   Id.

                                                          4
        Case 3:18-cv-00282-SDD-EWD Document 26-1                      10/18/18 Page 5 of 15



misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that the pleader is entitled

to relief.’”23

            This “plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.”24 Where a complaint pleads facts

that are “merely consistent with” a defendant’s liability, it “stops short of the line between

possibility and plausibility of ‘entitlement to relief.’”25 “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”26 “Nor

does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’”27

            “[T]he tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.”28 The Supreme Court, quoting Twombly, acknowledged that

a plaintiff cannot open the door to discovery by pleading only conclusions:

            Although for the purposes of a motion to dismiss we must take all of the factual
            allegations in the complaint as true, we are not bound to accept as true a legal
            conclusion couched as factual allegation. Rule 8 marks a notable and generous
            departure from the hyper-technical, code-pleading regime of a prior era, but it does
            not unlock the doors of discovery for a plaintiff armed with nothing more than
            conclusions.29

Thus, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”30

     III.      ARGUMENT

               a. 12(b)(1) MOTION TO DISMISS


23
   Id. at 679 (quoting Fed.R.Civ.P. 8(a)(2)).
24
   Id. at 678 (quoting Twombly, 550 U.S. at 556).
25
   Id.
26
   Id.
27
   Id.
28
   Id.
29
   Id. at 678-679.
30
   Id.

                                                      5
        Case 3:18-cv-00282-SDD-EWD Document 26-1                        10/18/18 Page 6 of 15



                        i.   RIPENESS

        "Ripeness is a justiciability doctrine designed 'to prevent the courts, through avoidance of

premature adjudication, from entangling themselves in abstract disagreements over administrative

policies, and also to protect the agencies from judicial interference until an administrative decision

has been formalized and its effects felt in a concrete way by the challenging parties.'" 31 The

question of ripeness turns on "the fitness of the issues for judicial decision" and "the hardship to

the parties of withholding court consideration."32

        Plaintiff has filed this suit in search of injunctive relief “including but not limited to an

order lifting the restriction preventing Donald Nelson from visiting offender Timothy Lenoir No.

298168 and restraining Defendant from engaging in further discriminatory conduct…” Plaintiff’s

Amended Complaint references a Warden’s Restriction Letter issued to the plaintiff on September

11, 2017 which clearly outlines that an appeal of the decision to suspend the plaintiff’s visiting

privileges may be taken with the Secretary of the Department of Public Safety and Corrections. 33

Plaintiff never exercised this right of appeal.34 Furthermore, Department Regulation No. C-02-008

Section 20(C)(3) clearly states that:

                 Reinstatement of visiting privileges for visitors who are removed for a fixed period
                 of time may only be considered upon written request from the offender following
                 the procedures detailed in Section 12.B. of this regulation…35

        The offender in question, Mr. Timothy Lenoir (DOC# 298168) has never submitted such

request for the plaintiff’s visiting privileges to be reinstated.36 Plaintiff is also undoubtedly aware,




31
   National Park Hospitality Ass'n v. DOI, 538 U.S. 803, 807-08, 155 L. Ed. 2d 1017, 123 S. Ct. 2026 (2003)
32
   Pacific Gas & Elec. Co. v. State Energy Resources Conservation and Development Comm’n, 461 U. S. 190, 205,
103 S. Ct. 1713, 75 L. Ed. 2d 752 (1983)
33
   Exhibit 1.
34
   Exhibit 2.
35
   Exhibit 3.
36
   Exhibit 4.

                                                      6
        Case 3:18-cv-00282-SDD-EWD Document 26-1                             10/18/18 Page 7 of 15



or should be reasonably aware, that such is the proper procedure, as she cites Department

Regulation No. C-02-008 in her Amended Complaint.37

                        ii.    STANDING
         “In essence the question of standing is whether the litigant is entitled to have the court

decide the merits of the dispute or of particular issues. This inquiry involves both constitutional

limitations on federal-court jurisdiction and prudential limitations on its exercise.”38

         As stated above, Department Regulation No. C-02-008 Section 20(C)(3) clearly states that

only inmates may request reinstatement of visiting privileges for visitors who are removed for a

fixed period of time. The plaintiff is a visitor, not the inmate, and thus has no grounds to bring a

suit regarding the resolution of the restriction placed upon her visiting privileges to inmate

Timothy Lenoir.

             b. 12(b)(6) MOTION TO DISMISS

                        i. SUPERVISOR LIABILITY

         Plaintiff fails to state a claim against Defendant LeBlanc because supervisors cannot be

held liable for their subordinates’ acts under § 1983. It is firmly established that individual liability

under § 1983 may not be predicated on the vicarious liability doctrine of respondeat superior.39

“Liability in a civil rights action cannot be based on respondeat superior alone, and defendants in

such actions must be alleged to have had personal involvement in the wrongs complained of.” 40

Only the direct acts or omissions of government officials, not the acts of subordinates, will give

rise to individual liability under § 1983.41


37
   Rec. Doc. 11 at page 6.
38
   Barrows v. Jackson, 346 U.S. 249, 255-256 (1953).
39
   Alton v. Texas A&M Univ., 168 F.3d 196, 200 (5th Cir. 1999); Monell v. Dept. of Social Services, 436 U.S. 658
(1978).
40
   Sims v. Wexford Health Sources, 635 F. App’x 16, 20 (3d Cir. 2015)
41
   Alton, 168 F.3d at 200; Bennett v. City of Slidell, 728 F.2d 762, 767 (5th Cir. 1984) (en banc);Coleman v. Houston
Independent School District, 113 F.3d 528, 534 (5th Cir. 1997): Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 452 (5th

                                                          7
        Case 3:18-cv-00282-SDD-EWD Document 26-1                           10/18/18 Page 8 of 15



        In the instant suit, Plaintiff names Secretary James LeBlanc as a defendant. To the extent

that Plaintiff is alleging that Defendant LeBlanc is liable for any acts or omissions of employees

of Louisiana State Penitentiary, one of many correctional facilities within DPS&C, Plaintiff’s

claims fail. The substance of Plaintiff’s Complaint does not allege that Defendant LeBlanc is or

was ever personally involved in suspending plaintiff’s visiting privileges is LSP, attempting to

conduct a search of the plaintiff’s person on the date of alleged incident, or otherwise having any

form of involvement. Plaintiff’s claims against Defendant LeBlanc rest upon nothing more than

his position as the Secretary of DPS&C and as a supervisory official. Pursuant to well-settled legal

principles, in order for a prison official to be found liable under § 1983, the official must have been

personally involved in conduct causing an alleged deprivation of constitutional rights or there must

be a causal connection between the actions of the official and the constitutional violation sought

to be redressed.42 No such relationship has been asserted by the plaintiff.

        Any allegation that defendants are responsible for the actions of their subordinates or co-

employees is insufficient to state a claim under § 1983.43 Therefore, all claims against Defendant

LeBlanc based on supervisory liability should be dismissed.

                        ii.      INJUNCTIVE RELIEF

        Plaintiff’s claims for injunctive relief against Defendant LeBlanc in his official and

individual capacity are deficient on the face of the Amended Complaint, and should be dismissed

pursuant to rule 12(b)(1) the Federal Rules of Civil Procedure.




Cir. 1994) (en banc); Auster Oil & Gas, Inc. v. Stream, 835 F.2d 597, 601 (5th Cir. 1988); Lopez v. Houston Indep.
Sch. Dist., 817 F.2d 351, 355 (5th Cir. 1987), overruled on other grounds, Walton v. Alexander, 44 F.3d 1297, 1303
n. 4 (5th Cir. 1995) (en banc); Kline v. North Tex. State Univ., 782 F.2d 1229, 1235 (5th Cir. 1986); Thibodeaux v.
Arceneaux, 768 F.2d 737, 739 (5th Cir. 1985); Polk County v. Dodson, 454 U.S. 312, 325 (1981).
42
   Lozano v. Smith, 718 F.2d 756, at 768 (5th Cir. 1983).
43
   Monell v. Dep’t of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).

                                                        8
           Case 3:18-cv-00282-SDD-EWD Document 26-1                              10/18/18 Page 9 of 15



           “According to well-established principles of equity, a plaintiff seeking a permanent

injunction must satisfy a four-factor test before a court may grant such relief. A plaintiff must

demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies available at law, such

as monetary damages, are inadequate to compensate for that injury; (3) that, considering the

balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4)

that the public interest would not be disserved by a permanent injunction.”44

           Plaintiff admits in the Amended Complaint that visitation of an inmate is a privilege, not a

right without restriction. The foundation for plaintiff’s claim that this privilege was

unconstitutionally abridged and her request for injunctive relief is the allegation that 1.) the

requested strip-search had no legitimate penological goal, and 2.) that the attempted search was

unreasonable. Both of these assertions are conclusions of law, not statements of fact, and thus need

not be taken as true in a 12(b)(6) motion. The 5th Circuit has stated that “there [is] no authority for

the proposition that strip searches of prison visitors are per se reasonable.”45 The facts presented

in plaintiff’s Amended Complaint clearly evidence that the search had a valid penological goal and

was reasonable.

           Stemming the flow of contraband materials, especially weapons and narcotics, onto prison

grounds is one of the most paramount and vital duties of prison officials. Weapons and drugs

represent an open and obvious threat to the safety and security not only of Corrections Officers,

but also to inmates within the prison. Visitors to LSP, including Corrections Officers and state

attorneys, are subject to the various search procedures and rules regarding the introduction of

contraband items onto prison grounds. In order to maintain security, prisons implement strict

policies regarding search procedures of any person entering prison grounds. Plaintiff alleges that


44
     eBay Inc. v. MercExchange, L. L. C., 547 U. S. 388, 392, 126 S. Ct. 1837.
45
     Thorne v. Jones, 765 F.2d 1270, 1277 (5th Cir. 1985).

                                                           9
          Case 3:18-cv-00282-SDD-EWD Document 26-1                            10/18/18 Page 10 of 15



at the time of plaintiff’s visit, the plaintiff was asked to pass through a “SecurePass” machine and

that the machine detected an “unknown object” in her pants.46 The detection of an unknown object

by a machine designed to detect contraband is alone sufficient to establish that the requested search

of the plaintiff had a valid penological purpose. By plaintiff’s own admission in her telling of the

facts in the Amended Complaint, prison personnel did not request to search her person merely on

the basis that she is a transgender woman, but rather, because the SecurePass machine detected an

unknown object on her person.

           In regards to the whether or not the requested search was reasonable, the 5th Circuit has

state that: "To justify the strip search of a particular visitor under the reasonable suspicion standard,

prison officials must point to specific objective facts and rational inferences that they are entitled

to draw from those facts in light of their experience. Inchoate, unspecified suspicions fall short of

providing reasonable grounds to suspect that a visitor will attempt to smuggle drugs or other

contraband into the prison."47 Plaintiff admits in his Amended Complaint that SecurePass machine

detected an unknown object on her person. The purpose of the SecurePass machine is to detect

contraband and items which may be hazardous or pose a threat to prison security. A more thorough

search of “unknown objects” detected by such specialized machines is part and parcel of

contraband detection procedures, and the detection of such “unknown objects” is a solid

foundation for establishing a reasonable suspicion that a visitor may be harboring prohibited items.

In the Amended Complaint, the Plaintiff attempts to circumvent this logic by explaining that no

such search for contraband was necessary because she pointed out to the corrections officers that

her driver’s license, one of the most commonly forged documents in the United States, stated that

she was biologically male and that the “unknown object” was, in fact, her male genitalia.


46
     Rec. Doc. 1 at page 2.
47
     Thorne v. Jones, 765 F.2d 1270, 1277 (5th Cir. 1985) citing Hunter v. Auger, 672 F.2d 668, 674 (8th Cir. 1982).

                                                           10
       Case 3:18-cv-00282-SDD-EWD Document 26-1                           10/18/18 Page 11 of 15



Corrections Officers are under no obligation to “take the plaintiff’s word for it” that the “unknown

object” is male genitalia and forgo a search of the plaintiff’s person when a machine designed to

detect contraband has detected something suspect, and such an explanation by the plaintiff is

insufficient to snuff out the reasonable suspicion held by the officers that she may possess

contraband items.

        Thus, based on the facts presented in the plaintiff’s Amended Complaint, it is clear that

prison personnel had a valid penological goal in requesting that the plaintiff submit to a search,

and that the request for a search was not itself unreasonable given the circumstances.

                        iii.     QUALIFIED IMMUNITY
        The qualified immunity defense is a familiar one, and operates to protect a public official

who is performing a discretionary task.48 Government officials performing discretionary functions

“generally are shielded from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.”49 Qualified immunity allows officials the freedom to exercise fair judgment, protecting

“all but the plainly incompetent or those who knowingly violate the law.”50 Actions and decisions

made by officials that are merely inept, erroneous, ineffective or negligent do not amount to

deliberate indifference and do not divest officials of qualified immunity. 51 The U.S. Supreme

Court has repeatedly stressed that the immunity issue must be resolved at the earliest possible stage

of the litigation since it entails not merely a defense to liability, but is instead immunity from suit

and an entitlement not to stand trial or face the other burdens of litigation.52




48
   Hale v. Townley, 45 F.3d 914, 917 (5th Cir. 1995).
49
   Harlow v. Fitzgerald, 457 U.S. 800, 817 (1982).
50
   Malley v. Briggs, 475 U.S. 335, 341 (1986).
51
   Alton v. Texas A&M University, 168 F.3d 196, 201 (5th Cir. 1999).
52
   Pearson v. Callahan, 555 U.S. 223, 232 (2009); Saucier v. Katz, 533 U.S. 194, 202 (2001)

                                                        11
       Case 3:18-cv-00282-SDD-EWD Document 26-1                        10/18/18 Page 12 of 15



        The Courts have traditionally used the two step method in determining whether a defendant

is entitled to qualified immunity. The first step in the analysis is to consider whether, taking the

facts as alleged in the light most favorable to the plaintiff, the defendant’s conduct violated the

plaintiff’s constitutional rights.53 In the second step, a court must determine whether the right

allegedly violated was clearly established at the time of the infraction.54 The sequencing of the

analysis has been left to the discretion of the District Court Judges to determine which of the two

prongs should be analyzed first.55 This inquiry must be undertaken in light of the specific factual

context of the case, not as a broad, general proposition. The relevant, dispositive inquiry in

determining whether a constitutional right was clearly established is whether it would have been

clear to a reasonable official that his conduct was unlawful in the situation which he confronted.56

        “Once defendants assert the qualified immunity defense ‘[t]he plaintiff bears the burden of

negating qualified immunity…but all inferences are drawn in his favor.”57 Specifically, a plaintiff

must show that (1) the defendants committed a constitutional violation under current law; and (2)

the defendants’ actions were objectively unreasonable in light of the law that was established at

the time of the actions complained of.58

        FIRST PRONG

        Under the first prong of the qualified immunity inquiry, the Defendants’ conduct did not

violate Plaintiff’s constitutional rights taking the facts as alleged. Utilizing the first test, a court

must determine whether Plaintiff has alleged a violation of a clearly established constitutional




53
   Pearson, 555 U.S. at 232.
54
   Id.
55
   Id. at 236.
56
   Id.
57
   Brauner at 497 (citing Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010)).
58
   Zaunbrecher v. Gaudin, 641 Fed.Appx. 340, 344 (5th Cir. 2016)(unpublished)(citing Atteberry v. Nocona Gen.
Hosp., 430 F.3d 245, 253 (5th Cir. 2005)).

                                                     12
       Case 3:18-cv-00282-SDD-EWD Document 26-1                              10/18/18 Page 13 of 15



right.59 This is a “purely legal question” to be determined by the Court.60 The court uses currently

applicable constitutional standards to make this assessment.61 Plaintiff bears the burden of pleading

such a violation of clearly established law.62

         Here, Plaintiff’s only allegation is a general allegation made against Defendant LeBlanc

that he is responsible for the actions of officers at LSP who issued a visiting restriction against the

plaintiff on the basis that she refused to consent to an “unreasonable” strip search. However, as

discussed above, Plaintiff fails to offer anything more than “legal conclusion[s] couched as …

factual allegations”63 and “naked assertions [of unlawful conduct] devoid of further factual

enhancement.”64 This is especially salient when Plaintiff later admits in his Amended Complaint

that corrections officers not only detected an “unknown object” on plaintiff’s person using a

SecurePass machine, but also, the fact that no strip search was ever actually conducted.

         Accordingly, Plaintiff’s Amended Complaint contains nothing more than an unsupported,

conclusory allegation that her rights were violated by Defendant LeBlanc in his role as supervisor

of DPS&C when a legitimate search of the plaintiff was requested by staff at LSP. At best, this

allegation asserts a medical negligence or medical malpractice claim, but claims such medical

malpractice claims are not cognizable under § 1983, and Plaintiff’s dispute with medical staff over

the type of medical treatment he should receive does not give rise to a § 1983 cause of action.65




59
   Saucier, 533 U.S. at 201.
60
   Siegert v. Gilley, 500 U.S. 226, 231-32 (1991).
61
   Saucier, 533 U.S. at 201.
62
   See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
63
   Papasan v. Allain, 478 U.S. 265, 286 (1986).
64
   Iqbal, 556 U.S. at 678.
65
   See Cuellar v. Livingston, 321 Fed. Appx. 373, 374 (5th Cir. 2009) (upholding the dismissal of an inmate's claim
as frivolous, noting that “the question whether ‘additional diagnostic techniques or forms of treatment is indicated is
a classic example of a matter for medical judgment,’” quoting Estelle, supra, 429 U.S. at 107).

                                                          13
        Case 3:18-cv-00282-SDD-EWD Document 26-1                  10/18/18 Page 14 of 15



         As such, there is no violation of a clearly established law and the defendants’ conduct does

not violate an established constitutional right and the defendants are entitled to immunity under

the first prong of the qualified immunity analysis.

         SECOND PRONG

         The Defendant further asserts that even if Plaintiff could establish the violation of her

constitutional rights, Defendant LeBlanc is entitled to qualified immunity under the second prong

because any such violation was not objectively contrary to clearly established law.              The

Defendant’s conduct was not objectively unreasonable under the circumstances and his actions

were not clearly unlawful. Plaintiff does not, at any place in his Amended Complaint, assert any

facts suggesting that Defendant LeBlanc played a role in issuing a Warden’s Restriction on

plaintiff’s visiting privileges. Even if the Defendant had participated in some manner, the issuance

of the restriction does not on its face show that there was reckless disregard for clearly established

laws.

         Therefore, the Defendant LeBlanc is entitled to qualified immunity under the second prong

of the qualified immunity analysis.

   IV.      CONCLUSION
         For the forgoing reasons, Plaintiff’s claims are unripe, and even if plaintiff’s claims have

significantly matured to such a degree that this Honorable Court could grant relief, the plaintiff

lacks proper standing to bring this suit. Moreover, for the foregoing reasons, and based upon the

allegations in the Plaintiff’s complaint, any individual capacity § 1983 claims against Defendant

LeBlanc should be dismissed because the doctrine of supervisor liability is not applicable to §

1983 claims. Since Defendant LeBlanc has no personal involvement in the alleged incident giving

rise to this suit, and since he has been named purely on the basis of his supervisory role, Defendant

LeBlanc should be dismissed. Injunctive relief requested against Defendant LeBlanc should also

                                                  14
      Case 3:18-cv-00282-SDD-EWD Document 26-1                 10/18/18 Page 15 of 15



be dismissed, as the facts set forth in plaintiff’s own Amended Complaint make it clear that the

plaintiff has failed to exhaust reasonable alternative avenues for obtaining her desired results.

Furthermore, Defendant LeBlanc is entitled to Qualified Immunity.



                                            Respectfully submitted,


                                            /s/ Jonathan R. Vining
                                            JONATHAN R. VINING (#30781)
                                            General Counsel
                                            LA Department of Public Safety & Corrections
                                            P.O. Box 94304, Capitol Station
                                            Baton Rouge, La. 70804-9304
                                            Telephone: (225) 342-6728
                                            Facsimile: (225) 342-3278
                                            Email: jvining@corrections.state.la.us


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 18th day of October, 2018, the foregoing was

filed electronically with the Clerk of Court by using the CM/ECF system. Notice of this

filing will be sent to all parties who participate in electronic filing by operation of the

court’s electronic filing system.



                            _____/s/ Jonathan R. Vining_______
                                     Jonathan R. Vining




                                               15
